COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Jamelle Andrea Peterkin v. The State of Texas

Appellate case number:    01-18-01090-CR

Trial court case number: 1548100

Trial court:              351st District Court of Harris County

         Appellant, Jamelle Andrea Peterkin, has moved to abate the appeal, contending that she
was deprived of counsel during the critical period for filing a motion for new trial and is
therefore entitled to file an out-of-time motion for new trial. After due consideration, the Court
grants the motion to abate. Accordingly, the Court abates the appeal, remands the case to the trial
court, and restarts the appellate timetable to allow Peterkin the opportunity to file a motion for
new trial. The timetable for filing a motion for new trial shall begin running on the date the
district clerk receives this order.

        If the trial court grants Peterkin’s motion for new trial, the record will be supplemented
with the trial court’s order, and Peterkin’s appeal will be dismissed. See Carnell v. State, 535
S.W.3d 569, 574 n.5 (Tex. App.—Houston [1st Dist.] 2017, order). If the trial court overrules the
motion, the record will be supplemented with the order and any reporter’s record of a hearing on
the motion, and the parties will be allowed to brief any issues relating to the overruled motion.
See id.

       It is so ORDERED.

Judge’s signature: __/s/ Evelyn V. Keyes________
                    Acting individually  Acting for the Court


Date: __October 1, 2019___